MEMO OPINION
PER CURIAM.
James C. Spurlock, an inmate of the Montana State Prison, appearing pro se, has filed with this Court a motion to release funds. It is alleged in the motion that an undisclosed sum of money was deposited to petitioner’s spending account in the *381prison, and that he had spent $107.45 thereof. Further, that the warden stopped petitioner from having access to the balance of the money; that such moneys have been illegally confiscated. Petitioner also asserts that his being denied the use of his personal funds is a denial' of his right and a violation •of the search and seizure provisions of the United States and Montana Constitutions, and the Montana Statutes. Upon these allegations petitioner seeks an Order of this Court releasing his funds.
The State Prison is under the jurisdiction of the State Department of Institutions. See section 80-1403, R.C.M.1947. The custody, expenditure, and receipt of moneys in the State Prison is handled under general rules and regulations adopted by the Department as provided in section 80-1405(1) (c), R.C.M.1947.
 Since the petition contains no allegations of facts disclosing any arbitrary action or abuse of discretion we refer petitioner to our comments in Petition of LaDoux, 144 Mont. 9, 393 P.2d 778. While the fact situation in that case covered á different matter the Court’s statements are applicable here. We there stated: “The department of public institutions, the board of prison commissioners, and the warden have wide discretionary powers granted them by the legislature to govern the prisoners * ° *. We are reluctant to interfere with discretionary acts unless it is clearly shown that there has been an abuse of the delegated discretion.”
So far as we can tell from the allegations of the motion there has been no violation of search and seizure or any other provisions of the constitutional and statutory law.
The motion was denied and the proceeding is dismissed.
On Motion to Reconsider
James C. Spurlock, an inmate of the Montana State Prison, appearing pro se, has filed with this Court what he entitled a “Motion to Reconsider”, requesting in effect a rehearing of *382the per curiam Opinion of this Court dated June 17, 1968, upon a motion to release funds, previously filed herein.
In his motion Spurlock concedes that the custody and expenditure of money belonging to inmates of the state prison is-handled under the rules of the Department of Institutions, but he contends that such rules are not being applied on a fair and equal basis and that he is being discriminated against.
Since there was no record with regard to this matter the' Court examined into the situation to ascertain the facts. There-is a regulation in the prison prohibiting the exchange of money or merchandise between inmates. The money about which. Spurlock complains was deviously transferred from another inmate in violation of the regulation, and when the violation was discovered by the prison authorities they refused to permit further spending of such funds.
It would therefore appear that Spurlock’s situation is solely one of his own making, he being in violation of the prison regulations. The facts do not disclose any arbitrary action or abuse of discretion on the part of the warden of the state-prison.
The motion to reconsider is denied.